IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                            :   No. 2662 Disciplinary Docket No. 3
                                            :
NEAL J. BLAHER                              :   Board File No. C1-19-827
a/k/a NEAL JONATHAN BLAHER                  :
                                            :   (Supreme Court of Florida, Case No.
                                            :   SC14-2241)
                                            :
                                            :   Attorney Regis. No. 46362
                                            :
                                            :   (Out of State)


                                         ORDER

PER CURIAM
       AND NOW, this 6th day of December, 2019, having failed to respond to a Notice

and Order directing him to provide reasons against the imposition of reciprocal discipline,

Neal J. Blaher, a/k/a Neal Jonathan Blaher, is disbarred in the Commonwealth of

Pennsylvania. He shall comply with all the provisions of Pa.R.D.E. 217.